Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors GraphOn Corporation Santa Cruz, California We hereby consent to the incorporation by reference in the Prospectus, constituting a part of this Amendment No. 1 to Registration Statement on Form S-1 (File No. 333-177073) , of our report dated March 31, 2011, relating to the consolidated financial statements of GraphOn Corporation, appearing in the Annual Report on Form 10-K of GraphOn Corporation for the year ended December 31, 2010. We also consent to the reference toour firmunder the caption "Experts" in the Prospectus. /s/ Macias Gini & O'Connell LLP Macias Gini &O'Connell LLP Sacramento, California November 23 , 2011
